                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF l\IARYLAND

CASSONDRA CASORIO-SAHIN, et al. *

        Plaintiffs,                                *
                                                            Civil Action No. RDB-18-0851
        v.

PAT'S SELECT PIZZA & GRILL                         *
LLC, et aI.,

        Defendants.
        *                         *      *   *   *   *                               *        *       *
                                      MEMORANDUM & ORDER

        Plaintiffs, Cassondra Casorio-Sahin ("Casorio-Sahin"), Andres Quintana ("Quintana"),

and Jonathan Thomas ("Thomas"), bring this putative class action against Pat's Select Pizza

&   Grill LLC ("Pat's Select"), Pat's Select Pizza & Grill of Cockeysville, MD, LLC ("Pat's

Cockeysville"), Pat's Select Pizza & Grill of Severn, LLC (pat's Severn"), Pat's Pizza of North

East, Inc. ("Pat's Northeast"), Pat's Pizzeria of Aberdeen, LLC ("Pat's Aberdeen"), Pat's Pizza

of Oxford, LLC ("Pat's Oxford"), Apostolos' Pizzerias, Inc. ("Apostolos"), 'John Doc"

Restaurants, Apostolos Kalaitzoglou ("Kalaitzoglou"), and Dimitri Tangalidis ("Tangalidis")

(collectively, "Defendants") alleging violations of the fair Labor Standards Act ("FLSN'), 29

U.S.c. ~ 201 et Jeq., Maryland Wage and Hour Law ("MWHL"), codified at Md. Code Ann.,

Labor & Emp. ~ 3-401 et seq.,1 Maryland Wage Payment and Collection Law ("M\X1PCL"),

codified at Md. Code Ann., Labor & Emp. ~ 3-501 et Jeq., Pennsylvania Minimum Wage Act




        "The requirements under the l\IWHL mirror those of the federal law; as such, Plaintiffs' claim under
the MWHL stands or faUs on the success of their claim under the FI..sr\." Tllmer v. Hllman Genome Science, In<:,
292 F. Supp. 2d 738, 744 (D. Md. 2003).
("PMWN'),          codified at Pa. Cons. Stat. ~ 333.101 et seq.,2 and Pennsylvania Wage Payment and

Collection Law ("PWPCL"),           codified at Pa. Cons. Stat. ~ 260.1 et. seq. (Compl., ECF No. 1.)

Plaintiffs allege that Defendants        failed to pay the minimum      wage, overtime, and expense

reimbursement         as required by the law.

            Currently pending before this Court are two dismissal motions: (1) Defendants,              Pat's

Select Pizza & Grille of Severn, LLC, and Pat's Pizza of Oxford, LLC's Motion to Dismiss

(ECF No. 18); and (2) Defendants, Pat's Select Pizza & Grill, LLC, Pat's Pizzeria of Aberdeen,

LLC, Pat's Select Pizza & Grill of Cockeysville, MD, LLC, and Apostolos'                   Pizzerias, lnc.'s,

Motion to Dismiss (ECF No. 19). The parties' submissions                 have been reviewed, and no

hearing is necessary.         Sce Local Rule 105.6 (D. Md. 2016).       For the reasons that follow,

Defendants'        motions shall be DENIED.

                                            BACKGROUND

            In ruling on a motion to dismiss, this Court "accept[s] as true all well-pleaded facts in

a complaint and construe[s] them in the light most favorable to the plaintiff."           Wikimedia FOllnd.

1'.   Nat'ISe,:   /lgenry, 857 F.3d 193,208 (4th Cir. 2017) (citing SD3, lie    1'.   Black & Decker (U.S.)

1m:, 801 F.3d 412, 422 (4th Cir. 2015)). Plaintiffs allege that Kalaitzoglou and Tangalidis own,

control, or operate a chain of resraurants commonly known as Pat's Select Pizza & Grill, and

similar restaurants, located in I\Iaryland and Pennsylvania.       (ECF NO.1 at ~ 1.) Plaintiffs also

allege that all the Defendants       operate as an integrated enterprise, with joint advertisements,

the same website, same logos and trademarks, and marketing the same foods and services. (Id.



2         Pennsylvania courts have looked to federal law regarding the FLSA for guidance in applying the
PMWA. See Commonwealth v. Stuber, 822 A.2d 870, 873 (pa. Cmwlth. Ct. 2003), affd, 580 Pa. 66, 859 A.2d 1253
(200-l) (applying "federal case law" regarding the FLSA to a PM\VA claim).



                                                      2
at '13.) The Plaintiffs are hourly wage employees who have primarily worked either as delivery

drivers or in the kitchen.          (Jd. at '110.) Plaintiffs allege that they were not paid in accordance

with federal and state laws and seek to recover the wages and other damages to which they are

entitled under the FLSA and applicable state statutes.

          In brief, some of the Plaintiffs' specific complaints include:

              •     They were not paid the applicable minimum wage when performing work that
                    was not subject to tipping by patrons, such as sweeping floors, cleaning pans,
                    folding pizza boxes, and painting;

              •     They personally incurred expenses such as uniform shirts and car and cellphone
                    use for which they were not reimbursed;

              •     They have not been paid time and a half for overtime hours; and

              •     They were not informed          of minimum     wage or tip credit requirements     and
                    policy.

(ECF NO.1 at        mJ 11-18.)   Casorio-Sahin alleges that she was employed at Pat's Northeast.        (Jd.

at 11.) Quintana alleges that he was employed primarily at Pat's Northeast and also sometimes

worked for Pat's Select in Elkton.            (!d. at 13.) Thomas alleges that he was employed at Pat's

Northeast     and also at Pat's Oxford.           (Jd. at 14.) Plaintiffs add that delivery drivers at the

Northeast     location have been tasked to help with deliveries and other needs at the Oxford

location, and employees             from Elkton and the Northeast       locations have often filled in at

Oxford.     (Jd. at 5.) Also, sometimes employees from Oxford worked at Aberdeen, Northeast

and Pasadena locations.          (Jd.)

          Pat's Select, Pat's Aberdeen,         Pat's Cockeysville, Apostolos,    Pat's Severn, and Pat's

Oxford, (the "Moving Defendants")              move to dismiss the complaint for failure to state a claim

against     them,    specifically     that Plaintiffs   have failed to adequately    allege an employer




                                                           3
relationship with them and therefore lack standing to assert the claim against the corporate

entities.     (ECF Nos. 18, 19.) However, because Plaintiffs have adequately alleged facts, all of

which are accepted as true at this stage of the litigation, sufficient to create a plausible inference

that Moving Defendants          qualify as a joint employer    with the non-moving       Defendants,

Defendants       motions shall be DENIED.

                                    STANDARD OF REVIEW

            Rule 8(a)(2) of the Federal Rules of Civil Procedure requires that a complaint contain

a "short and plain statement of the claim showing that the pleader is entitled to relief." Fed.

R. Civ. P. 8(a)(2). Rule 12(b)(6) authorizes the dismissal of a complaint if it fails to state a

claim upon which relief can be granted.       Fed. R. Civ. P. 12(b)(6). The United States Supreme

Court's opinions in Be/IAtlanti" Corp. v. TwomblY, 550 U.S. 544 (2007), and Ash'TOft v. Iqbal, 556

U.S. 662 (2009), require that complaints in civil actions be alleged with greater specificity than

previously was required.      While a court must accept as true all factual allegations contained in

the complaint, legal conclusions drawn from those facts are not afforded such deference.         Iqbal,

556 U.S. at 678. A complaint must set forth "enough factual matter (taken as true) to suggest"

a cognizable cause of action, "even if ... [the] actual proof of those facts is improbable        and .

. . recovery is very remote and unlikely." TwomblY, 550 U.S. at 556 (internal quotations omitted).

                                             ANALYSIS

            The FLSA conditions    liability on the existence of an employer-employee    relationship.

See 29 U.S.c. ~ 206(a). The .Act's definition of "employer"        is expansive, as it "includes any

person acting directly or indirectly in the interesr of an employer in relation to an employee.

Id. ~ 203(d); Falk I'. Brennan, 414 U.S. 190, 195 (1973) (noting the "expansiveness             of the




                                                     4
[FLSA's] definition     of 'employer"').      An entity "employs"           an individual if it "suffer[s] or

permit[sj" the individual to work." 29 U.S.c. ~ 203(g). In "joint employment"                      situations, all

employers "are responsible, both individually and jointly, for compliance" with the FLSA. 29

C.F.R. ~ 791.2(a). "r\ determination          of whether the employment                by the employers is to be

considered   joint employment        or separate and distinct employment                 for purposes of the act

depends upon all the facts in the particular case." Id.

       Defendants     have placed great emphasis on the joint employment                     analysis in Roman v.

Guapos III, 1m:, in which Judge Chasanow of this Court used the Ninth Circuit's four Bonnette]

factors to determine whether the plaintiffs had standing as related to specific defendants based

on there being an employee-employer            relationship.     970 F. Supp. 2d, 414-15 (D. t-Id. 2013).

However, the United States Court of Appeals for the Fourth Circuit has subsequently rejected

the Bonnette factors analysis and stated that "district courts should not follow Bonnette and its

progeny in determining       whether rwo or more persons or entities constitute joint employers

for purposes of the FLSA." Salinas v. Commenia/lntenon;              In,:, 848 F.3d 125, 139 (4th Cir. 2017).

Judge Chasanow       has acknowledged          that Salinas is now the operative              standard   for joint

employer analysis. See Lora v. Ledo Pizza Jjstem, lm:, Civil Action No DKC 16-4002,2017                       WL

3189406, at *5-6 (D. Md. 2017) (using the Salinas factors and finding the allegations sufficient

for surviving a dismissal motion).        This Court shall follow suit.

       The Fourth Circuit developed a six-factor test to be used when analyzing whether an

alleged employer is a "joint employer" for purposes of the FLSA. Salinas, 848 F.3d at 141-42.




,      Bonnelle v. Calif Health & I"'e/fa,.. Agen£1', 704 F.2d 1465 (9th Cir. 1983).



                                                          5
The Fourth Circuit held, in the context of reviewing a summary judgment case, that courts

should consider:

                 (1) Whether, formally or as a matter of practice, the putative joint
                 employers jointly determine, share, or allocate the power to
                 direct, control, or supervise the worker, whether by direct or
                 indirect means;

                 (2) Whether, formally or as a matter of practice, the putative joint
                 employers jointly determine, share, or allocate the power to-
                 directly or indirectly-hire or fIre the worker or modify the terms
                 or conditions of the worker's employment;

                 (3) The degree of permanency and duration of the relationship
                 between the putative joint employers;

                 (4) Whether, through shared management or a direct or indirect
                 ownership interest, one putative joint employer controls, is
                 controlled by, or is under common control witll tlle other
                 putative joint employer;

                 (5) Whether the work is performed on a premises owned or
                 controlled by one or more of the putative joint employers,
                 independently or in connection with one another; and

                 (6) Whether, formally or as a matter of practice, the putative joint
                 employers jointly determine, share, or allocate responsibility over
                 functions ordinarily carried out by an employer, such as handling
                 payroll; providing workers' compensation         insurance; paying
                 payroll taxes; or providing the facilities, equipment, tools, or
                 materials necessary to complete the work.

[d.   The Court emphasized      that the si." factors were not an exhaustive list of all potentially

relevant considerations.     !d. at 142. The inquiry is fact-specific, must be based on all the

circumstances,     and is focused    on whether     two or more     entities   are "not   completely

disassociated"   with respect to a worker's entire employment.     [d.

        In this case, Plaintiffs' claim of joint employment is not so lacking in factual allegations

that it cannot survive a dismissal motion.     For example, Plaintiffs allege that the Defendants




                                                   6
operate in support of and in coordination       with each other, delivery drivers are tasked to help

with deliveries at other locations, short cooks at one location fill in at other locations, supplies

are transferred between locations, the restaurants are subject to common control and unified

operations, and Kalaitzoglou and Tangalidis jointly set wage, compensation,           work-hour    and

other policies for the operations of all the restaurants.    (ECF NO.1 at'I'1] 4-8.) Plaintiffs allege

that Kalaitzoglou     and Tangalidis control all the entity Defendants,        employ staff at each

location, move staff across locations, coordinate       the restaurant   activities, and the locations

share technology.     (ECF NO.1 at '1]'1]2, 4, 18, 25.) These allegations are sufficient to create an

inference that the Moving Defendants       may be "not completely disassociated"      with respect to

the Plaintiffs as workers such that they share responsibility for the worker's employment.          See

Salinas, 848 F.3d at 140.

        Importantly, at this early stage of the litigation, this Court declines to conduct a detailed

factor-by-factor    analysis given that the question of joint employer starus is essentially a fact-

intensive issue best addressed       after the parties have had an opportunity      to uncover    facts

through discovery to support or refute the Plaintiffs' claim. In instances where courts have

dismissed an FLSA claim premised on joint employment on a motion to dismiss, the plaintiff

failed to allege any facts to support an inference that the defendant had any control over the

employment     relationship.    See, e.g.,AI-Quraan v. 4115 8th St. NW, LLC, 113 F. Supp. 3d 367,

370 (DD.C.    2015) (rejecting assertion of employer or joint employer starus where there were

"no allegations     that [the defendant]    had any involvement       in managing    employee     work

schedules or conditions        of employment,   maintained   any employment      records, or had the

power to hire and fire Plaintiff or any other employees"); Attanasio v. Comm. Health ..[rs.,1m:,




                                                    7
863 F. Supp. 2d 417, 425-26 (MD. Pa. 2012) (dismissing FLSA claim because the plaintiffs

had not provided facts that would raise the plaintiffs     claim of defendant's    stams as a joint

employer "above a speculative level" because pleadings lacked "operative details" regarding

the defendant's alleged authority over and supervision of the plaintiffs).

       Further, no clemen~ or factor of the test is outcome-determinative         so the failure to

allege any particular fact does not require dismissal.   Moving Defendants'       averral of certain

facts, such as Pat's Severn never hiring any workers, is likewise unavailing.       Of course, this

case may well appear entirely different when viewed in light of evidence as distinct from mere

allegations viewed in the light most favorable to Plaintiffs.   Ultimately, Plaintiffs may fail to

meet their burden of proving that the Moving Defendants were joint employers, but they have

plausibly suggested it, sufficient to survive these dismissal motions.

                                        CONCLUSION

       For the foregoing reasons,


               1.     Defendants, Pat's Select Pizza & Grille of Severn, LLC, and Pat's Pizza
                      of Oxford, LLC's 110tion to Dismiss (ECI' No. 18) is DENIED.
               2.     Defendants, Pat's Select Pizza & Grill, LLC, Pat's Pizzeria of
                      Aberdeen, LLC, Pat's Select Pizza & Grill of Cockeysville, MD, LLC,
                      and Apostolos' Pizzerias, Inc.'s, Motion to Dismiss (ECF No. 19) is
                      DENIED.

       Dated: March 13,2019.

                                                /Ut .». J.....I(;
                                         Richard D. Bennett
                                         United States DistrictJudge




                                                  8
